      Case 2:17-cr-00774 Document 50 Filed on 06/16/20 in TXSD Page 1 of 4
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                            UNITED STATES DISTRICT COURT                                   June 16, 2020
                             SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                               CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                       §
 Plaintiff/Respondent,                          §
                                                §
       v.                                       §           CRIMINAL NO. 2:17-774
                                                §
ISAAC DWAYNE CALDWELL,                          §
  Defendant/Movant.                             §

                            MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant/Movant Isaac Dwayne Caldwell’s letter motion

for compassionate release. D.E. 49.

I. BACKGROUND

       In 2018, Defendant pled guilty to being a felon in possession of a firearm and

ammunition. He has served roughly 30 months of his 77-month sentence and has a projected

release date of December 5, 2023. He now moves the Court for compassionate release in order to

care for his sick mother.

II. LEGAL STANDARD

       The statute, 18 U.S.C. § 3582(c)(1)(A), authorizes a court to reduce a defendant’s

sentence under a limited number of circumstances:

               (c) Modification of an Imposed Term of Imprisonment.—The
               court may not modify a term of imprisonment once it has been
               imposed except that—
                   (1) in any case—
                       (A) the court, upon motion of the Director of the Bureau of
                       Prisons, or upon motion of the defendant after the defendant
                       has fully exhausted all administrative rights to appeal a
                       failure of the Bureau of Prisons to bring a motion on the
                       defendant’s behalf or the lapse of 30 days from the receipt
                       of such a request by the warden of the defendant’s facility,
                       whichever is earlier, may reduce the term of imprisonment
                       (and may impose a term of probation or supervised release



                                                1
      Case 2:17-cr-00774 Document 50 Filed on 06/16/20 in TXSD Page 2 of 4



                       with or without conditions that does not exceed the
                       unserved portion of the original term of imprisonment),
                       after considering the factors set forth in section 3553(a) to
                       the extent that they are applicable, if it finds that—
                           (i) extraordinary and compelling reasons warrant such
                           a reduction . . . and that such a reduction is consistent
                           with applicable policy statements issued by the
                           Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

       The relevant Sentencing Commission policy statement provides that the court may reduce

a term of imprisonment and grant release if, “after considering the factors set forth in 18 U.S.C. §

3553(a) . . . the court determines that extraordinary and compelling circumstances warrant the

reduction” and that “[t]he defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13. The applicable United

States Sentencing Commission policy statement provides that extraordinary and compelling

reasons for early release exist where:

       (A) Medical Condition of the Defendant.—

            (i) The defendant is suffering from a terminal illness (i.e., a serious
            and advanced illness with an end of life trajectory). A specific
            prognosis of life expectancy (i.e., a probability of death within a
            specific time period) is not required. Examples include metastatic
            solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
            organ disease, and advanced dementia.
            (ii) The defendant is—
                (I) suffering from a serious physical or medical condition,
                (II) suffering from a serious functional or cognitive impairment, or
                (III) experiencing deteriorating physical or mental health because
                of the aging process, that substantially diminishes the ability of the
                defendant to provide self-care within the environment of a
                correctional facility and from which he or she is not expected to
                recover.

       (B) Age of the Defendant. –

            The defendant is (i) at least 65 years old; (ii) is experiencing a serious
            deterioration in physical or mental health because of the aging process; and


                                                 2
      Case 2:17-cr-00774 Document 50 Filed on 06/16/20 in TXSD Page 3 of 4



             (iii) has served at least 10 years or 75 percent of his or her term of
             imprisonment, whichever is less;

         (C) Family Circumstances. –

            (i) The death or incapacitation of the caregiver of the defendant’s minor
            child or minor children.

            (ii) The incapacitation of the defendant’s spouse or registered partner
            when the defendant would be the only available caregiver for the spouse
            or registered partner.

         (D) Other Reasons. –

             As determined by the Director of the Bureau of Prisons, there exists in the
             defendant’s case an extraordinary or compelling reason other than, or in
             combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13(1)(A), Application Note 1.

         Even if “extraordinary and compelling reasons” for early release exist, the Guidelines’

policy statements provide for a reduction in sentence only if a defendant “is not a danger to the

safety of any other person or the community, as provided in 18 U.S.C. §3142(g).” U.S.S.G. §

1B1.13(2). Factors relevant to this inquiry include: (1) the nature and circumstances of the

offenses of conviction, including whether the offense is a crime of violence, or involves a minor

victim, a controlled substance, or a firearm, explosive, or destructive device; (2) the weight of

the evidence; (3) the defendant’s history and characteristics; and (4) the nature and seriousness of

the danger to any person or the community that would be posed by the defendant’s release. See

18 U.S.C. § 3142(g).

         “In general, the defendant has the burden to show circumstances meeting the test for

compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019).




                                                 3
      Case 2:17-cr-00774 Document 50 Filed on 06/16/20 in TXSD Page 4 of 4



III. ANALYSIS

       Defendant moves the Court for compassionate release in order to care for his mother,

who is sick and lives alone. Unfortunately for Defendant, his mother’s medical condition is not a

qualifying family circumstance under U.S.S.G. § 1B1.13(1)(A). He is also not elderly and does

not claim to have any qualifying medical condition. See id. Finally, the BOP has not determined

any other extraordinary and compelling reason exists to support Defendant’s release, nor has it

certified that Defendant poses no danger to the community, that he is at no substantial risk of

engaging in criminal conduct if released, or that his release will result in a substantial net

reduction of costs to the Federal Government. In fact, Defendant does not even claim to have

pursued his remedies within the BOP before petitioning the Court for compassionate release as

required.

       Because Movant has failed to comply with the exhaustion requirements under § 3582, his

motion is not ripe for review, and the Court is without jurisdiction to grant it. See, generally,

Ross v. Blake, 136 S. Ct. 1850, 1856–57 (2016).

IV. CONCLUSION

       For the foregoing reasons, Defendant’s letter motion for compassionate release (D.E. 49)

is DENIED.

     It is so ORDERED this 16th day of June, 2020.




                                            ____________________________________
                                                       JOHN D. RAINEY
                                                 SENIOR U.S. DISTRICT JUDGE




                                               4
